DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/29/21 and 8/30/21 have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Regarding claims 1 and 17, the prior art fails to teach or fairly suggest the claimed three layer dielectric separator with glass seal.
Blanchet et al. (US 2005/0058872) teaches a three-layer dielectric coating for use in a flange member of a fuel cell ([0022]), but fails to teach or fairly suggest a three-layer dielectric separator as required by claims 1 and 17.
Edmonston et al. (US 2016/0226093) teaches a three-layer plate including a third layer with higher dielectric strength than the first and second plates ([0081]), but fails to teach or fairly suggest the three-layer plate with glass seals used as a separator as in claim 1 or formed by the method of claim 17.
Edmonston et al. (US 2019/0109345) teaches the same three-layer plate as Edmonston ‘093 discussed above.

As for claims 14 and 16, the prior art fails to teach or fairly suggest the claimed two layer dielectric separator provided between first and second fuel cell stacks.
Ashary et al. (US 2019/0051923) teaches a ceramic dielectric layer within a stack ([0033]) but fails to teach a two-layer dielectric separator provided between stacks as required by claims 14 and 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729